[Cite as State v. Harvey, 2022-Ohio-2319.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                   WASHINGTON COUNTY


STATE OF OHIO,                               :       Case Nos. 21CA3, 21CA4

         Plaintiff-Appellee,                 :

         v.                                  :       DECISION AND
                                                     JUDGMENT ENTRY
AARON HARVEY,                                :

         Defendant-Appellant.                :       RELEASED 6/29/2022

______________________________________________________________________
                            APPEARANCES:

Steven Eckstein, Washington Court House, Ohio, for appellant.

Amy Bean, Assistant Law Director for City of Marietta, Marietta, Ohio, for appellee.
______________________________________________________________________
Hess, J.

         {¶1}    Aaron Harvey appeals his conviction for domestic violence and violating a

protection order. He contends that his right to a speedy trial was violated, his convictions

were based on insufficient evidence and were against the manifest weight of the evidence,

and his trial counsel was ineffective for failing to raise his speedy-trial violation in the trial

court.

         {¶2}    We reject his arguments and overrule his assignments of error. Harvey

forfeited his speedy-trial claim by failing to file a motion to dismiss on that basis prior to

trial. Additionally, we find that his statutory speedy-trial rights were not violated. He was

tried within the 90-day time limit after accounting for several tolling events in the record.

Therefore, his trial counsel was not deficient for failing to raise a speedy-trial violation.

Finally, his convictions for domestic violence and violation of a protection order were based
Washington App. Nos. 21CA3, 21CA4                                                         2


on sufficient evidence and were not against the manifest weight of the evidence. We affirm

the trial court’s judgment.

                              I.     PROCEDURAL HISTORY

       {¶3}     On September 4, 2020, Harvey was charged with two incidents of domestic

violence in violation of R.C. 2919.25(A), a first-degree misdemeanor, arising from a dispute

involving his wife and son. On October 5, 2020, Harvey was charged with violating a

protection order in violation of R.C. 2919.27, a first-degree misdemeanor.

       {¶4}    After a bench trial, Harvey was found not guilty of one charge of domestic

violence involving his son, guilty of the second charge of domestic violence involving his

wife, and guilty of violation of a protection order. Harvey was fined $200 plus court costs,

sentenced to a total consecutive 303 days of jail time, of which all but three days was

suspended, and given a two-year community control sentence.

                              II. ASSIGNMENTS OF ERROR

       {¶5}    Harvey assigns the following errors for our review:

        1.     Harvey’s speedy trial rights were violated in contravention of the
        Sixth Amendment to the United States Constitution and the Ohio
        Constitution. (Feb. 26, 2021 Entries).

        2.     Harvey’s convictions are based on insufficient evidence, in violation
        of the Due Process Clause of the Fifth and Fourteenth Amendments to the
        United States Constitution and Sections 10 & 16, Article I of the Ohio
        Constitution. (Feb. 26, 2021 Tr. 15-17); (Feb. 26, 2021 Entries).

        3.      Harvey’s convictions are against the manifest weight of the evidence
        in violation of the Due Process Clause of the Fifth and Fourteenth
        Amendments to the United States Constitution and Sections 10 & 16, Article
        I of the Ohio Constitution. (Feb. 26, 2021 Tr. 15-17); (Feb. 26, 2021 Entries).

        4.      Aaron Harvey received ineffective assistance of counsel, in violation
        of the Sixth Amendment to the United States Constitution and Section 10,
        Article I of the Ohio Constitution. (Feb. 26, 2021 Entries). (February 26,
        2021 Tr. 3-9).
Washington App. Nos. 21CA3, 21CA4                                                              3




                                    III. LEGAL ANALYSIS

                                    A. Speedy Trial Rights

       {¶6}    Harvey contends that because he was not brought to trial within 90 days

after his arrests or service of summonses, he has established a prima facie case for a

speedy trial violation under R.C. 2945.73 and the burden shifted to the state to prove that

some exceptions applied to toll the time. The state argues that Harvey waived this issue

because he failed to raise it in the trial court. Additionally, the state argues that Harvey’s

argument is based solely on the fact that the bench trial was held more than 90 days after

the filing of the complaints. The state contends that there were several tolling entries filed

and other motions filed by Harvey’s attorney which by their nature tolled the time.

       {¶7}    Harvey’s “failure to file a motion to dismiss on speedy trial grounds prior to

trial and pursuant to R.C. 2945.73(B) prevents him from raising the issue on appeal.” State

v. Taylor, 98 Ohio St.3d 27, 2002-Ohio-7017, 781 N.E.2d 72, ¶ 37; State v. Smith, 4th Dist.

Lawrence No. 16CA10, 2017-Ohio-7864, ¶ 15; State v. Campbell, 4th Dist. Ross No.

06CA2932, 2007-Ohio-4402, ¶ 20 (“It is well-settled that the failure to raise a speedy trial

issue prior to the commencement of trial waives that issue on appeal”); State v. Simms,

10th Dist. Franklin Nos. 05–AP–806 and 05AP-807, 2006-Ohio-2960, ¶ 10 (by not raising

his speedy-trial claim in the trial court, “appellant waived all but plain error on his statutory

claims”); R.C. 2945.73(B) (“Upon motion made at or prior to the commencement of trial, a

person charged with an offense shall be discharged if he is not brought to trial within the

time required by sections 2945.71 and 2945.72 of the Revised Code”).
Washington App. Nos. 21CA3, 21CA4                                                           4


       {¶8}    Because Harvey does not claim plain error on appeal, we need not consider

it. See State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 17–

20 (appellate court need not consider plain error where appellant fails to timely raise plain-

error claim); State v. Gavin, 4th Dist. Scioto No. 13CA3592, 2015-Ohio-2996, ¶ 25, citing

Wright v. Ohio Dept. of Jobs & Family Servs., 9th Dist. Lorain No. 12CA010264, 2013-

Ohio-2260, ¶ 22 (“when a claim is forfeited on appeal and the appellant does not raise

plain error, the appellate court will not create an argument on his behalf”). However,

because Harvey’s fourth assignment of error is also based upon an alleged violation of his

speedy trial rights, we will discuss the merits of that issue below.

       {¶9}    Because Harvey forfeited his statutory speedy-trial claim by failing to file a

motion to dismiss on that basis at or prior to the commencement of trial and he fails to

argue plain error on appeal, we overrule his first assignment of error.

                            B. Ineffective Assistance of Counsel

                                    1. Standard of Review

       {¶10} In his fourth assignment of error Harvey contends that his trial counsel

provided ineffective assistance to him by failing to raise his speedy-trial rights. To prevail

on his claim of ineffective assistance of counsel, Harvey must establish (1) deficient

performance by counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that, but for

counsel's errors, the result of the proceeding would have been different. State v. Short,

129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113; Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Smith, 4th Dist.

Lawrence No. 16CA10, 2017-Ohio-7864, ¶ 18. The defendant has the burden of proof
Washington App. Nos. 21CA3, 21CA4                                                         5


because in Ohio, a properly licensed attorney is presumed competent. State v. Gondor,

112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 62. Failure to satisfy either part of

the test is fatal to the claim. Strickland at 697; State v. Bradley, 42 Ohio St.3d 136, 143,

538 N.E.2d 373 (1989).

              2. Failure to File Motion to Dismiss on Speedy-Trial Violation

       {¶11} Harvey contends that his trial counsel was ineffective for not raising his

speedy-trial claim at or before the commencement of trial. To show that counsel provided

ineffective assistance of counsel by failing to file a motion to dismiss for speedy-trial

violations, “the defendant must show that the motion would have been successful and the

case would likely have been dismissed.” South Euclid v. Schutt, 2020-Ohio-3661, 154

N.E.3d 1184, ¶ 13 (8th Dist.). “Counsel cannot be deficient for failing to file a fruitless

motion.” State v. Cottrell, 4th Dist. Ross. No. 11CA3241 and 11CA3242, 2012-Ohio-4583,

¶ 8.

       {¶12} The Sixth Amendment to the United States Constitution and Article I,

Section 10 of the Ohio Constitution guarantee a criminal defendant the right to a speedy

trial. This guarantee is implemented by R.C. 2945.71, which provides specific statutory

time limits within which a person must be brought to trial. State v. Blackburn, 118 Ohio

St.3d 163, 2008-Ohio-1823, 887 N.E.2d 319, ¶ 10. R.C. 2945.71(B)(2) requires that a

person against whom a first-degree misdemeanor charge is pending shall be brought to

trial “within ninety days after the person's arrest or the service of summons.”

       {¶13} Harvey was arrested for domestic violence on September 4, 2020, and his

trial commenced 172 days later for speedy-trial computation purposes, on February 23,

2021. He was arrested for violating a protection order on October 5, 2020 and his trial
Washington App. Nos. 21CA3, 21CA4                                                        6


commenced 141 days later on February 23, 2021. See State v. Smith, 4th Dist. Lawrence

No. 16CA10, 2017-Ohio-7864, fn. 1 (“the day of arrests does not count when computing

speedy-trial time”). Because these each exceeded the 90–day period, Harvey presents a

prima facie speedy-trial violation. See, e.g., State v. Squillace, 10th Dist. Franklin No.

15AP-958, 2016-Ohio-1038, ¶ 14. Once a defendant establishes a prima facie case for

dismissal, the burden shifts to the state to prove that the time was sufficiently tolled to

extend the period. State v. Smith, 4th Dist. Lawrence No. 16CA10, 2017-Ohio-7864, ¶ 24;

Schutt at ¶ 19 (“Because Schutt has established a prima facie case for dismissal, we must

examine the record to determine whether the speedy trial time was extended”).

      {¶14} “R.C. 2945.72 contains an exhaustive list of events and circumstances that

extend the time within which a defendant must be brought to trial.” State v. Ramey, 132

Ohio St.3d 309, 2012-Ohio-2904, 971 N.E.2d 937, ¶ 24. The pertinent tolling provisions

here are R.C. 2945.72(B) (“* * * any period during which the accused is physically

incapable of standing trial”); R.C. 2945.72(E) (“Any period of delay necessitated by reason

of a * * * motion, proceeding, or action made or instituted by the accused”); and R.C.

2945.72(H) (“The period of any continuance granted on the accused's own motion, and

the period of any reasonable continuance granted other than upon the accused's own

motion”).

      {¶15} In his domestic violence case, Harvey requested and was granted a 14-day

continuance due to his illness with COVID-19. He filed two requests for continuances, one

which partially overlapped with his COVID-19 extension, for a net total 41-day delay, and

two joint requests for continuances which resulted in a total 84-day delay. He filed two

additional motions to modify the temporary protective order which resulted in an
Washington App. Nos. 21CA3, 21CA4                                                                           7


overlapping 19-day delay. Additionally, the state filed a motion to continue the bench trial

which had been set for January 26, 2021 that resulted in a 28-day delay, which defense

counsel signed as “approved.” Thus, according to the record and accounting for

overlapping delays, if the state’s continuance is reasonable, 167 of the 172 days were

tolled under R.C. 2945.72 (B), (E), and (H), and only five days had passed.

       {¶16} In his case for violating a protection order, Harvey filed a request for a

continuance that resulted in a 26-day delay and sought two joint continuances that resulted

in an 84-day delay.1 He filed two additional motions to modify the temporary protective

order which resulted in an overlapping 19-day delay. Additionally the state filed a motion

to continue the bench trial that resulted in a 28-day delay, which defense counsel signed

as “approved.” Thus, according to the record, if the state’s continuance is reasonable, 138

of the 141 days were tolled under R.C. 2945.72(E) and (H), and only three days had

passed.

       {¶17} Harvey’s requests for continuances and motions tolled the time for trial.2

R.C. 2945.72(H) tolls the time for “any continuance granted on the accused's own motion.”

Where a trial court must reschedule a trial because of a motion of the accused, regardless

of whether it is styled as a motion for a continuance, the entire time between the motion




1 One of the joint continuances was filed only in the domestic violence case but it was filed three days after
his case for violating a protection order was filed and states that the continuance is for “negotiation and to
get the new case to try and resolve everything together.” Therefore, that joint continuance applies in both
cases equally. See Cottrell at ¶ 14, citing State v. Blackburn, 118 Ohio St.3d 163, 2008-Ohio-1823, 887
N.E.2d 319; see also State v. Jones, 2019-Ohio-783, 132 N.E.3d 1254, ¶ 18-25 (8th Dist.).
2 Harvey also made demands for discovery which tolled the speedy-trial time. However, we cannot

determine from the record when the state responded to these demands. A demand for discovery constitutes
a tolling event and courts have generally interpreted 30 days to constitute a reasonable period to respond.
See State v. Smith, 4th Dist. Lawrence No. 16CA10, 2017-Ohio-7864, ¶ 23. Because both cases were tried
well within the 90-day period, the discovery tolling calculation is not relevant, but would only further cut
against Harvey’s argument.
Washington App. Nos. 21CA3, 21CA4                                                           8


and the rescheduled trial date is a delay attributable to a motion filed by the accused under

R.C. 2945.72(E). State v. Phillips, 4th Dist. Highland No. 09CA13, 2009-Ohio-7069, ¶ 25.

       {¶18} After Harvey asked for a continuance and the trial was set for January 26,

2021, the State filed a motion in mid-January for a continuance of the trial scheduled on

January 26, 2021 for several reasons, including that they would be extremely short staffed

during the week prior to the scheduled trial. A trial court may grant a continuance of a trial

date beyond the statutory speedy trial time limit, so long as the continuance is reasonable

under the circumstances. R.C. 2945.72(H) provides that speedy trial time tolls for the

period of any “reasonable continuance granted other than upon the accused's own

motion.” The reasonableness of a continuance is determined by examining the purpose

and length of the continuance as specified in the record. State v. Smith, 4th Dist. Ross No.

10CA3148, 2011-Ohio-602, ¶ 27-28, citing State v. Lee, 48 Ohio St.2d 208, 209–210, 357

N.E.2d 1095 (1976). Based on the record before us, because of the number of defense

continuances previously granted, the trial court’s grant of the state’s continuance did not

extend the trial date beyond the statutory speedy trial time, nor can we find that it was

unreasonable under the circumstances. See State v. Phillips, 4th Dist. Highland No.

09CA13, 2009-Ohio-7069, ¶ 28. Moreover, Harvey does not argue that the state’s

continuance extended the trial date beyond the statutory speedy-trial time, that it was

unreasonable, or that it should be attributed to the state. Even if we charged the state with

the 28-day continuance in each of the cases, the domestic violence case would have been

tried on day 33 and the violation of the protection order case would have been tried on day

31, each well within the 90-day statutory speedy trial time.
Washington App. Nos. 21CA3, 21CA4                                                             9


       {¶19} Because the speedy-trial period was tolled numerous times in both cases,

the trial was held at most within 33 days of his September 4, 2020 arrest and 31 days of

his October 5, 2020 arrest. Harvey was tried within the applicable 90–day period.

Therefore, there was no speedy trial violation.

       {¶20} Because a motion to dismiss based on a claimed speedy-trial violation

would have been meritless, Harvey’s trial counsel did not provide ineffective assistance of

counsel by failing to file a motion on this basis. See State v. Cottrell, 4th Dist. Ross Nos.

11CA3241, 11CA3242, 2012-Ohio-4583, ¶ 20 (“Because Cottrell's statutory speedy trial

rights were not violated, a motion to dismiss on that basis would have failed. The law does

not require counsel to take a futile act, so trial counsel's failure to file a motion to dismiss

was not deficient”). We overrule Harvey’s fourth assignment of error.

               C. Insufficiency of the Evidence & Manifest Weight of the Evidence

       {¶21} In his second assignment of error, Harvey contends that there was

insufficient evidence to support his conviction for violating a protection order because he

went to his wife’s house only after knowing that she would not be there. Therefore, he

“lacked the necessary scienter, or mens rea, to commit the crime of violating a protection

order.” He contends that there was insufficient evidence to support his conviction for

domestic violence against his wife because he was acting in self-defense.

       {¶22} In his third assignment of error, Harvey contends that his convictions were

against the manifest weight of the evidence because his wife’s testimony is uncorroborated

and not credible because she was engaged in divorce proceedings against him. He argues

that his conviction for domestic violence is against the manifest weight of the evidence

because he engaged in self-defense and because there was a lack of evidence
Washington App. Nos. 21CA3, 21CA4                                                          10


corroborating injuries to his wife. For his conviction for violating a protection order, he

argues it is against the manifest weight of the evidence for the same reason he contends

it lacked sufficient evidence – his wife was not home at the time.

                                   1. Standard of Review

       {¶23} “When a court reviews the record for sufficiency, ‘[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.’ ” State v. Maxwell, 139 Ohio St.3d 12, 2014-Ohio-1019, 9 N.E.3d 930,

¶ 146, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two

of the syllabus; Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

A sufficiency assignment of error challenges the legal adequacy of the state's prima facie

case, not its rational persuasiveness. State v. Koon, 4th Dist. Hocking No. 15CA17, 2016-

Ohio-416, ¶ 17. “That limited review does not intrude on the jury's role ‘to resolve conflicts

in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts.’ ” Musacchio v. United States, 577 U.S. 237, 136 S.Ct. 709, 715, 193

L.Ed.2d 639 (2016), quoting Jackson at 319, 99 S.Ct. 2781.

       {¶24} By contrast, in determining whether a criminal conviction is against the

manifest weight of the evidence, we must review the entire record, weigh the evidence

and all reasonable inferences, consider the credibility of witnesses, and determine

whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and

created such a manifest miscarriage of justice that reversal of the conviction is

necessary. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119. To satisfy this test,
Washington App. Nos. 21CA3, 21CA4                                                          11


the state must introduce substantial evidence on all the elements of an offense, so that

the jury can find guilt beyond a reasonable doubt. See State v. Eskridge, 38 Ohio St.3d

56, 526 N.E.2d 304, syllabus (1988).

       {¶25} When an appellate court concludes that the weight of the evidence supports

a defendant's conviction, this conclusion necessarily includes a finding that sufficient

evidence supports the conviction. State v. Pollitt, 4th Dist. Scioto No. 08CA3263, 2010-

Ohio-2556, ¶ 15. “ ‘Thus, a determination that [a] conviction is supported by the weight of

the evidence will also be dispositive of the issue of sufficiency.’ ” State v. Lombardi, 9th

Dist. Summit No. 22435, 2005-Ohio-4942, ¶ 9, quoting State v. Roberts, 9th Dist. Lorain

No. 96CA006462, 1997 WL 600669 (Sept. 17, 1997); State v. Smith, 2020-Ohio-5316,

162 N.E.3d 898, ¶ 30-32 (4th Dist.).

                         2. Conviction for Violating Protection Order

       {¶26} R.C. 2919.27 governs protection orders and provides: “(A) No person shall

recklessly violate the terms of any of the following: (1) A protection order issued or consent

agreement approved pursuant to section 2919.26 * * *.” “Reckless” is defined in R.C.

2901.22(C) as:

        (C) A person acts recklessly when, with heedless indifference to the
        consequences, the person disregards a substantial and unjustifiable risk
        that the person's conduct is likely to cause a certain result or is likely to be
        of a certain nature. A person is reckless with respect to circumstances
        when, with heedless indifference to the consequences, the person
        disregards a substantial and unjustifiable risk that such circumstances are
        likely to exist.

       {¶27} Here Harvey concedes that there was a valid protection order in place for

his wife and that he intentionally went to her residence. However, he argues that because

he knew his wife would not be there, he was not acting recklessly. He relies on Section 4
Washington App. Nos. 21CA3, 21CA4                                                       12


of the protection order that states in relevant part, “DEFENDANT SHALL STAY AWAY

FROM THE PROTECTED PERSONS NAMED IN THIS ORDER, and shall not be present

within 500 feet * * * of any protected persons whereover those protected persons may be

found, or any place the Defendant knows or should know the protected persons are likely

to be, even with Petitioner’s permission.” (Emphasis sic.)

      {¶28} The state argues that Harvey reads the protection order too narrowly. The

protection order also includes Section 1, which states, “DEFENDANT SHALL NOT

ENTER or interfere with the residence, school, business, place of employment, day care

centers, or child care providers of the protected persons named in this Order, including

the buildings, grounds, and parking lots of these locations. Defendant may not violate this

Order even with the permission of a protected person.” (Emphasis sic.)

      {¶29} The protection order required Harvey to stay away from any place he knows

or should know his wife may be found, such as a gym, place of worship, or other location

not specifically identified in the protection order. And, the protection order specifically

required Harvey not to enter his wife’s residence and its grounds, which would include the

driveway, regardless of whether she would be present or gave permission.

      {¶30} At the trial, the state introduced the protection order into evidence. Harvey’s

son testified that while the protection order was in place, Harvey followed him home from

school and drove down Harvey’s wife’s driveway. Harvey’s son videotaped the incident on

his cellphone and the videotape was introduced into evidence. Harvey also testified that

he knew about the existence of the protective order, but he approached his wife’s

residence via the driveway because he “wasn’t really thinking.” On cross-examination,

Harvey admitted he knew he was not to go to the residence, but he went there anyway
Washington App. Nos. 21CA3, 21CA4                                                             13


and initially lied about it to the police officer. The state introduced the recording of Harvey’s

interview with the officer.

        {¶31} Harvey’s argument that he was not “reckless” because he knew his wife

was not home when he drove up the driveway ignores the plain language that bars him

from entering her residence and its grounds under any circumstance, even if she is absent

or gives permission. Here, Harvey not only acted recklessly, but intentionally. The state

cites to a case in which an appellate court rejected the same argument that Harvey makes.

See State v. Zobel, 5th Dist. Tuscarawas No. 2016-AP-03-0019, 2016-Ohio-5751, ¶ 43-

44 (rejecting defendant’s argument that he did not act reckless when he went onto the

protected person’s property because she was not in her home or likely to be in her home

when he went there).

        {¶32} After reviewing the evidence, we conclude that Harvey’s conviction for

violating the protection order is not against the manifest weight of the evidence; the trier

of fact did not lose its way when it convicted Harvey of this charge. Harvey admitted he

knew about the protection order. The protection order requires Harvey to stay away from

his wife’s residence and grounds, regardless of whether she is there or not. Both Harvey

and his son testified that Harvey drove up the driveway of the residence. Harvey testified

that he knew that he was not allowed to go to the residence but “wasn’t really thinking”

when he did it. Harvey’s son videotaped the incident and the state introduced the

videotape into evidence at trial. After reviewing the evidence, we are not persuaded that

the trier of fact lost its way and created a manifest miscarriage of justice. Our review of the

record reveals that the state presented substantial evidence from which the trier of fact

could    conclude,     beyond     a    reasonable     doubt,    that    Harvey     was     guilty
Washington App. Nos. 21CA3, 21CA4                                                         14


of violating the protection order. See generally State v. Davidson, 4th Dist. Ross No.

04CA2771, 2004-Ohio-6828, ¶ 14-19.

       {¶33} Because Harvey’s conviction is not against the manifest weight of the

evidence, we necessarily conclude that the state offered sufficient evidence from which a

reasonable trier of fact could find that Harvey recklessly violated the protection order when

he drove up the driveway of his wife’s residence. After viewing the evidence in a light most

favorable to the prosecution, we conclude that a reasonable trier of fact could find that

Harvey recklessly violated the protection order. The testimony of Harvey and his son, as

well as the videotape of the incident establishes that Harvey knew of the protection order

and went to his wife’s residence in violation of it.

       {¶34} We overrule Harvey’s second and third assignment of error as it relates to

his conviction for violation of a protection order.



                             3. Conviction for Domestic Violence

       {¶35} Harvey contests his conviction for domestic violence involving his wife

because he argues he was acting in self-defense. He argues that he testified that his

actions towards his wife were defensive because she was acting aggressively toward him.

In addition, he challenges his conviction as against the manifest weight of the evidence

because he argues that there was a lack of corroborating injuries to his wife.

       {¶36} Domestic violence is prohibited by R.C. 2919.25(A) which states, “No

person shall knowingly cause or attempt to cause physical harm to a family or household

member.” Under R.C. 2901.05(B)(1) a person is allowed to act in self-defense and the

state must prove beyond a reasonable double that the accused did not act in self-defense:
Washington App. Nos. 21CA3, 21CA4                                                         15


        (B)(1) A person is allowed to act in self-defense, defense of another, or
        defense of that person's residence. If, at the trial of a person who is accused
        of an offense that involved the person's use of force against another, there
        is evidence presented that tends to support that the accused person used
        the force in self-defense, defense of another, or defense of that person's
        residence, the prosecution must prove beyond a reasonable doubt that the
        accused person did not use the force in self-defense, defense of another,
        or defense of that person's residence, as the case may be.

       {¶37} An affirmative defense, such as self-defense, does not negate the legal

adequacy of the state’s proof for purposes of submitting it to the jury. State v. Cooper, 170

Ohio App.3d 418, 2007-Ohio-1186, 867 N.E.3d 493, ¶ 15 (4th Dist.), citing State v.

Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, 840 N.E.2d 1032. Generally, “the test for

sufficiency of the evidence does not apply to affirmative defenses because the focus is

solely upon the substantive elements of the charged offense – not the strength of the

defendant’s justification for his actions.” Id.

       {¶38} Here, Harvey does not challenge the sufficiency of the state’s evidence on

the substantive elements of domestic violence. In his brief he appears to concede that the

state presented sufficient evidence that he knowingly caused or attempted to cause

physical harm to his wife and our review of the evidence as discussed below finds that the

state did provide sufficient evidence of the elements of this offense beyond a reasonable

doubt. However, Harvey contends that the state’s evidence was insufficient to prove that
Washington App. Nos. 21CA3, 21CA4                                                                      16


he did not use self-defense.3 Implied by this argument is his belief that he produced

evidence that tends to support that he used force in self-defense.

       {¶39} On March 28, 2019, R.C. 2901.05 (the statute governing self-defense) was

amended. As we explained in Tolle, infra, the amended statute “shifts the burden of proof

on the affirmative defense of self-defense from the defendant to the prosecution, provided

that ‘there is evidence presented that tends to support that the accused person used the

force in self-defense, defense of another, or defense of that person’s residence.’ ” State

v. Tolle, 4th Dist. Adams No. 19CA1095, 2020-Ohio-935, ¶ 18. We review de novo whether

evidence     of self-defense sufficed       to   shift   the    burden      of   persuasion      to    the

prosecution. State v. Williams, 1st Dist. Hamilton No. C-190380, 2020-Ohio-5245, ¶ 5;

State v. Petway, 2020-Ohio-3848, 156 N.E.3d 467, ¶ 38 (11th Dist.) (“[W]hether sufficient

evidence has been presented to raise an affirmative defense of self-defense is a question

of law.”).

       {¶40} Under R.C. 2901.05(B)(1), to place the burden on the State to prove beyond

a reasonable doubt that an accused did not act in self-defense, the defendant must first

present evidence that “tends to support that the accused person used the force in self-

defense.” For evidence to tend to support self- defense, it must be sufficient to raise a


3 A number of appellate districts in Ohio have reviewed whether the state disproved self-defense under the
“sufficiency of the evidence” standard. State v. Shropshire, 2d Dist. Montgomery No. 29108, 2021-Ohio-
3848, ¶18; State v. Vandergriff, 1st Dist. Hamilton No. C-200282, 2021-Ohio-3230, ¶ 10; State v. Rengert,
5th Dist. Delaware No. 19CAA10-0056, 2021-Ohio-2561, ¶ 48; State v. Flory, 3d Dist. Van Wert No. 15-20-
02, 2020-Ohio-5136, ¶ 37; State v. Carney, 10th Dist. Franklin No. 19AP-402, ¶ 32. However, in State v.
Messenger, 2021-Ohio-2044, 174 N.E.3d 425, ¶ 45 (10th Dist.), the Tenth District Court of Appeals
determined that a challenge to the state’s proof relative to the defendant’s claim of self-defense is not
subject to a review under the sufficiency of evidence standard and instead applied a “manifest weight of
the evidence” review. The Supreme Court of Ohio accepted review of State v. Messenger for the
proposition of whether self-defense claims may be reviewed on direct appeal for sufficiency of the evidence
and that matter is currently pending. State v. Messenger, Case No. 2021-0944. Because we find that
Harvey did not satisfy his burden of production on self-defense and thus failed to shift the burden to the
state to disprove self-defense, we never reach the issue of whether the state’s evidence disproving self-
defense is reviewed for sufficiency of the evidence or for manifest weight of the evidence.
Washington App. Nos. 21CA3, 21CA4                                                           17


question in the mind of a reasonable juror under the existing standard set forth in State v.

Melchior, 56 Ohio St.2d 15, 381 N.E.2d 195 (1978). Tolle at ¶ 24; Petway at ¶ 69 (“the

‘tends to support’ standard under the amended statute is not substantively different than

the Supreme Court of Ohio’s standard in Melchior”).

        In Melchior, the court articulated the defendant's burden of production in the
        context of the presumption of innocence recognized in R.C. 2901.05(A) that
        “[e]very person accused of an offense is presumed innocent until proven
        guilty beyond a reasonable doubt.” At the time Melchior was decided, the
        prosecution had the burden of disproving self-defense if the defendant
        came forward with sufficient evidence to raise it. Thus, the court stated that
        for the defendant to meet his or her burden of production, there must be
        evidence presented that was sufficient to raise a reasonable doubt of guilt
        based on a claim of self-defense. As rephrased by the court in its syllabus,
        there must be “sufficient evidence, which if believed, would raise a question
        in the minds of reasonable [jurors] concerning the existence of [self-
        defense].”

                            *              *            *
        The amended statute essentially returns Ohio law to the state in which it
        existed when Melchior was decided. Although the language of the amended
        statute is more direct than in Melchior, the logic is the same. For the
        defendant to meet his or her burden of production, evidence must be
        presented that “tends to support that the accused person used the force in
        self-defense.” R.C. 2901.05(B)(1). The prosecution must now disprove at
        least one of the elements of self-defense beyond a reasonable doubt.
        Otherwise, the prosecution has not overcome the presumption of innocence
        by proving the defendant's guilt beyond a reasonable doubt.

        Thus, the standards set forth by the Supreme Court of Ohio in Melchior and
        by the legislature in the amended statute are equivalent. (Citations omitted.)

State v. Petway, 2020-Ohio-3848, 156 N.E.3d 467, ¶ 70-73 (11th Dist.).

       {¶41}    The elements of self-defense are: (1) that the defendant was not at fault in

creating the situation giving rise to the affray; (2) that the defendant had a bona fide belief

that he was in imminent danger of death or great bodily harm and that his only means of

escape from such danger was in the use of such force; and (3) that the defendant did not

violate any duty to retreat or avoid the danger.” Tolle at ¶ 25; State v. Barnes, 94 Ohio
Washington App. Nos. 21CA3, 21CA4                                                        18


St.3d 21, 24, 759 N.E.2d 1240 (2002); State v. Ferrell, 2020-Ohio-6879, 165 N.E.3d 743,

¶ 25, 26 (10th Dist.).

       {¶42} The amended statute does not affect the burden of production—it remains

with the defendant. Subsection (A) imposes upon the defendant “[t]he burden of going

forward with the evidence of an affirmative defense.” R.C. 2901.05(A). The prosecution

does not assume the burden of persuasion until the defendant first meets his burden of

production. As a result, Harvey must present evidence that creates a reasonable doubt as

to each element of self-defense. Petway at ¶ 52 (“Since the elements of self-defense are

cumulative, the defendant's failure to show legally sufficient evidence raising an issue on

either element warrant[s] the refusal of a self-defense instruction.”); State v. Kovacic,

2012-Ohio-219, 969 N.E.2d 322, ¶ 22 (11th Dist.) (“in order to be entitled to an instruction

on self-defense, a defendant is required to present some evidence as to each of the three

elements”).

       {¶43} The state presented the following evidence of the domestic violence

incident that occurred on September 4, 2020. Harvey’s 13-year-old son testified that that

morning he and his mother were going to drive to school but Harvey got into the car.

Harvey’s wife and son repeatedly told Harvey to get out of the car and an argument over

the son’s cellphone erupted. Their son testified that Harvey pulled the phone from his hand

and forced him onto the hood of the vehicle and put all of his weight on his son, causing

his son pain. As Harvey’s son screamed, Harvey’s wife got out of the vehicle and came

around to the side where Harvey was. Harvey’s son testified that he was “thrown aside”

and his mother was face up on the hood of the vehicle, then face down, then thrown on

the ground. Harvey’s wife tossed their son the keys and cellphone and he called 9-1-1.
Washington App. Nos. 21CA3, 21CA4                                                                      19


Their son testified that he and his mother got into the vehicle and locked the doors until

the police arrived.4 The state introduced a recording of the 9-1-1 call into evidence.

       {¶44} Harvey’s wife also testified about the September 4th incident. She testified

that earlier that morning Harvey and her son were talking loudly because her son was

unhappy that Harvey had put parental restrictions on his phone. Shortly thereafter she got

into the car to take their son to school. Harvey asked to go with them, but his wife said she

did not want him to come along because he had been harassing her all week about her

intentions to separate and divorce. Harvey’s wife testified that Harvey got upset and got

into the back seat of her car anyway. He refused to get out and their son, who was not yet

inside the car, also asked him to get out of the car. Harvey asked their son to give Harvey

his cellphone. Harvey’s wife testified that she did not see exactly what happened because

the post between the windshield and the door blocked her vision, but the next thing she

saw was Harvey pinning their son face down with one arm behind his back on the hood of

the other car that was parked in the drive, “He had him pinned down with his leg up against

the back of [their son’s] back and his left arm down on [their son’s] back.” She heard their

son yelling that Harvey was hurting him, so “that’s when I came around to here and

grabbed a hold of Aaron to try to pull him off * * *.” She testified that their son got away

but then Harvey pinned her on the vehicle and then she ended up on the ground. She

testified that she sustained red marks on her arm and neck and later she went to the

emergency room because she had pain and red marks on her abdomen where she hit the




4 The record was somewhat confusing and ambiguous concerning the types of vehicles involved. There
were at least three vehicles referenced in Harvey’s, the wife’s, and the son’s testimonies. Not part of the
record was a demonstrative exhibit of the vehicles created by Harvey’s son and references to it in the
transcript involved several unhelpful references to witnesses “indicating.” Nevertheless, we find any
discrepancies in references to the types of vehicles immaterial to the analysis of the issues before us.
Washington App. Nos. 21CA3, 21CA4                                                         20


hood of the car. Harvey’s wife also testified that she was coughing and gasping a lot

because Harvey had placed his thumb on her throat.

       {¶45} Harvey’s wife testified that she told him twice that morning that she did not

want Harvey going with her and their son, but his response was “this was my car, too” and

he refused to leave the car until he got out to encounter their son. Harvey’s wife testified

that Harvey could have gone back into the house at any point:

       Q: Okay. Based on everything that was going on, at some point in time,
       could he have gone back in this house and gotten away from all of this?

       A. Yeah.

       Q. Okay. Did you and [their son] try to get away from this?

       A. We got in my car and locked the doors.

       Q. He was still outside after you locked the doors, outside the car?

       A. Yes.

       {¶46} Harvey then produced his testimony on self-defense. Harvey testified that

in July 2020, prior to the September 4th incident, Harvey was punishing his son by taking

away his cellphone and his son kicked him in the chest. Harvey testified that he and his

wife called the Sheriff’s Office and reported that their son was being unruly. Harvey told

his son that the next time he got unruly about the cellphone and they had to call officers,

his son would be taken to “juvy.” Harvey testified that on September 3, 2020, the evening

before the incident, he discovered a disturbing photo on his son’s phone. Harvey placed

parental blocks on the phone. The next morning, Harvey told their son about the

restrictions and their son became belligerent. Harvey testified that they all three walked

out to the car and he and his wife got into the car. Their son told him to get out of the car

and Harvey told their son to give him his cellphone. Harvey testified that his wife also
Washington App. Nos. 21CA3, 21CA4                                                           21


instructed their son to give Harvey the cellphone. Harvey got out of the car and approached

their son, who “raised his left arm to try to hit me. And as he tried to hit me, I took it with

my arm and I turned up against the body.”

       {¶47} Harvey testified that then his wife came around the car at him and he let his

son go. His wife started attacking him, pulling at his shirt and scratching his chest. Harvey

testified that he twice told her to let go and she would not, so he performed a “foot sweep

to defend myself.” Harvey testified that his wife fell to the ground. Then his son came back

around and his wife started getting up. During all of this, the cellphone fell to the ground.

His wife, standing now, refused to let go of him so he performed a second foot sweep, but

lost his footing. His wife went into the bumper of the vehicle and he went into the fender.

After that, his wife got into the vehicle and Harvey went into the house to change his shirt.

       {¶48} Harvey testified that the physical altercation with his wife lasted

approximately 45 to 60 seconds and at no point did he initiate contact with her. Instead,

she initiated contact with him both times, the second time “because she was mad, because

I had put her on the ground. * * * She reinitiated – she squeezed my arm, and gave me

another scratch on my arm.”

       {¶49} On cross-examination Harvey testified that he weighs 418 pounds. He

admitted that his wife told him to get out of the car and he argued with her instead of getting

out. Harvey got out of the car to take their son’s cellphone away and physically restrained

his son against the hood of the vehicle so that he could seize the cellphone. He testified

on cross-examination that his wife physically engaged with him but he did not know

whether she was coming to the aid of their son or if she was just angry with him. He told
Washington App. Nos. 21CA3, 21CA4                                                         22


her twice to let go, she refused, so he did a foot sweep. After he performed the foot sweep,

he did not go into the house to get away but continued to stay there.

       {¶50}   Harvey argues that his evidence of self-defense was that his wife “was

acting aggressively toward him.” However, even though he argues his wife was acting

aggressively, he presented no evidence that he had a bona fide belief that he was in

imminent danger of death or great bodily harm and that his only means of escape from

such danger was in the use of such force. His wife used no weapon other than her hands

against him, a 418-pound adult male. Harvey claims his wife grabbed his shirt and would

not let go, yet this by itself is inadequate to create a reasonable doubt that he was under

a threat of serious bodily harm from her or that his own use of such force was necessary

to free himself. As a result, Harvey did not satisfy his burden of production to require the

prosecution to disprove self-defense.

       {¶51} After reviewing all the evidence set forth above in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of

domestic violence beyond a reasonable doubt. We reject Harvey’s argument that there

was insufficient evidence to support his conviction for domestic violence.

       {¶52} We also reject Harvey’s argument that his conviction for domestic violence

was against the manifest weight of the evidence. He argues that his wife and son were

both biased witnesses that should not be believed and that there was insufficient evidence

to corroborate his wife’s injuries. However, we find that his wife’s and son’s testimony were

credible and consistent. Additionally, there was testimony that his wife had marks on her

body and went to the emergency room for pain and marks that appeared on her abdomen.

There was additional evidence that she had temporary respiratory difficulties because of
Washington App. Nos. 21CA3, 21CA4                                                        23


the pressure Harvey placed against her neck. The trial court had ample evidence to

conclude that Harvey invoked violence against his wife. We cannot find that the trial court

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. Harvey’s conviction for domestic violence was

not against the manifest weight of the evidence.

         {¶53} We overrule Harvey’s second and third assignments of error as it relates to

his conviction for domestic violence.

                                     IV. CONCLUSION

         {¶54} We overrule Harvey’s four assignments of error and affirm his convictions.

                                                                 JUDGMENT AFFIRMED.




                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Marietta
Municipal Court, Washington County to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
Washington App. Nos. 21CA3, 21CA4                                                    24


appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                        For the Court


                                        BY: ________________________
                                            Michael D. Hess, Judge




                                NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.